department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list number release date jul t ep-ra t3 legend decedenta individual b companyc companyd date h date i date j date k date l amount m amount n amount p state q ira x ira y page dear this is in response to a request dated date submitted by your authorized representative for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code with respect to decedent a correspondence dated date date and date supplemented the request under penalty of perjury you have submitted the following facts and representations you represent that decedent a who wa sec_80 years old at the time of his death received distributions from ira x and ira y totaling amount p amount m plus amount n you assert that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error made by company c in failing to follow decedent a’s instructions which led to amounts m and n being placed into a non-ira account you further represent that amounts m and n have remained in the non-ira account and have not been used for any other purposes at the beginning of decedent a maintained ira x and ira y at company c decedent a suffered from a medical_condition which impaired his ability to make financial decisions and died in date l you are the executors of the estate of decedent a decedent a was the owner of ira x and ira y company c managed iras x and y as well as two non-ira accounts for decedent a on date h decedent a and individual b his spouse sent a written request to company c to transfer all assets in_kind including ira x and ira y to company d however company c never complied with the request and never transferred any of the accounts to company d on date i decedent a and individual b made a subsequent written request to company c but only for the transfer of the non-ira accounts to company d again company c did not comply with this request on date j decedent a sent another letter again asking that company c transfer only the non-ira accounts to company d on date k company c contrary to decedent a’s instructions transferred all of the accounts including amount m and amount n from ira x and ira y respectively and the non-ira accounts to company d decedent a never noticed the error in transferring amount m and amount n condition his subsequent death prevented him from correcting the error you as executor of the estate of decedent a now wish to roll over amount m and amount n to an individual_retirement_arrangement you represent that under state law you as executors of the estate of decedent a have the authority to establish a qualified rollover account on behalf of decedent a into a non-jra account due to his deteriorating medical page based on the foregoing you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amounts m and n from iras x and y and that amounts reported by company c as taxable will not be treated as taxable sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to'any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code sec_401 provides for required distributions from a qualified_plan and sec_408 provides that similar rules shall apply to individual_retirement_accounts after the employee dies the timing of these required distributions depends on whether distributions had already begun whether the account had a designated_beneficiary and whether the designated_beneficiary is the decedent’s spouse sec_401 defines designated_beneficiary for purposes of sec_401 as any individual designated as a beneficiary by the employee sec_1_401_a_9_-4 q a-4 further provides that i n order to be a designated_beneficiary an individual must be a beneficiary as of the date of death revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d page the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by you is consistent with your assertion that decedent a’s failure to accomplish a timely rollover was caused by a mistake made by company c which led to amounts m and n being placed into a non-ira account accordingly based on the above and subject_to the restrictions noted below pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amounts m and n you are granted a period of days from the issuance of this ruling letter to contribute amounts m and n less amounts described below into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contributions of amounts m and n will be considered a rollover_contribution within the meaning of sec_408 of the code however it is noted that the service will not treat any beneficiary named by you as executor as a designated_beneficiary under sec_401 sec_1_401_a_9_-4 q a- provides that a designated_beneficiary must be a beneficiary as of the date of death thus for purposes of sec_401 the rollover ira will have no designated_beneficiary finally the scope of the executor’s powers is a matter of state law this ruling assumes that your actions in contributing amounts m and n into an ira set up in decedent a’s name is in accordance with the laws of state q and taken pursuant to your authority as executors this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this letter only authorizes the rollover of the amounts distributed from ira x and ira y amounts m and n and does not authorize the rollover of any interest attributable to such amounts no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office page if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 id sincerely yours rances v sloan employee_plans t enclosures deleted copy of ruling letter notice of intention to disclose cc
